By order of the Bankruptcy Appellate Panel, the precedential effect of this decision is limited to
                 the case and parties pursuant to 6th Cir. BAP LBR 8013-1(b).
                             See also 6th Cir. BAP LBR 8010-1(c).

                                   File Name: 11b0006n.06

           BANKRUPTCY APPELLATE PANEL OF THE SIXTH CIRCUIT

In re: LAMAR CROSSING APARTMENTS,                  )
L.P.,                                              )
                                                   )
            Debtor.                                )
______________________________________             )
                                                   )
PRESTON E. BYRD,                                   )
                                                   )             No. 10-8071
              Appellant,                           )
                                                   )
              v.                                   )
                                                   )
ARVEST BANK,                                       )
                                                   )
            Appellee.                              )
______________________________________             )


                       Appeal from the United States Bankruptcy Court
                           for the Western District of Tennessee.
                               Bankruptcy Case No. 09-30194.

                            Decided and Filed: September 20, 2011

       Before: HARRIS, McIVOR, and RHODES, Bankruptcy Appellate Panel Judges.

                                    ____________________

                                          COUNSEL

ON BRIEF: Paul A. Matthews, BOURLAND HEFLIN ALVAREZ MINOR & MATTHEWS,
PLC, Memphis, Tennessee, for Appellee. Preston Byrd, Collierville, Tennessee, pro se.
                                       ____________________

                                             OPINION
                                       ____________________



        MARCI B. McIVOR, Bankruptcy Appellate Panel Judge. Preston E. Byrd (“Byrd”), pro se,
appeals an order of the bankruptcy court granting a motion for sanctions against him pursuant to
Federal Rule of Bankruptcy Procedure 9011. The order required Byrd to pay Arvest Bank’s attorney
fees and expenses in the amount of $42,299.08. For the reasons that follow, we affirm the order of
the bankruptcy court.


                                        ISSUE ON APPEAL
        The issue presented by this appeal is whether the bankruptcy court abused its discretion in
ordering that Byrd pay Arvest Bank’s attorney fees and expenses as a sanction for filing a chapter
11 bankruptcy petition without authority and in bad faith in violation of Federal Rule of Bankruptcy
Procedure 9011.


                        JURISDICTION AND STANDARD OF REVIEW
        The Bankruptcy Appellate Panel of the Sixth Circuit has jurisdiction to decide this appeal.
The United States District Court for the Western District of Tennessee has authorized appeals to the
Panel, and neither party has timely elected to have this appeal heard by the district court. 28 U.S.C.
§§ 158(b)(6), (c)(1). A final order of the bankruptcy court may be appealed as of right pursuant to
28 U.S.C. § 158(a)(1). For purposes of appeal, an order is final if it “ends the litigation on the merits
and leaves nothing for the court to do but execute the judgment.” Midland Asphalt Corp. v. United
States, 489 U.S. 794, 798, 109 S. Ct. 1494, 1497 (1989) (citations omitted). The bankruptcy court’s
order imposing sanctions is a final, appealable order. See B-Line, LLC v. Wingerter (In re
Wingerter), 594 F.3d 931, 936 (6th Cir. 2010).


        The bankruptcy court’s conclusions of law are reviewed de novo. Riverview Trenton R.R.
Co. v. DSC, Ltd. (In re DSC, Ltd.), 486 F.3d 940 (6th Cir. 2007). “Under a de novo standard of

                                                   2
review, the reviewing court decides an issue independently of, and without deference to, the trial
court’s determination.” Menninger v. Accredited Home Lenders (In re Morgeson), 371 B.R. 798,
800 (B.A.P. 6th Cir. 2007). The court’s findings of fact are reviewed under the clearly erroneous
standard. In re DSC, Ltd., 486 F.3d at 944. “A finding of fact is clearly erroneous ‘when although
there is evidence to support it, the reviewing court on the entire evidence is left with the definite and
firm conviction that a mistake has been committed.’” Id. (quoting Anderson v. City of Bessemer City,
470 U.S. 564, 573, 105 S. Ct. 1504 (1985)).


        A bankruptcy court’s imposition of sanctions is reviewed for an abuse of discretion. Id. An
abuse of discretion is established when the reviewing court is left with a “definite and firm
conviction that the trial court committed a clear error of judgment.” Mich. Div.-Monument Builders
of N. Am. v. Mich. Cemetery Ass’n, 524 F.3d 726, 739 (6th Cir. 2008) (citations omitted). “An abuse
of discretion occurs only when the [trial] court relies upon clearly erroneous findings of fact or when
it improperly applies the law or uses an erroneous legal standard.” Kaye v. Agripool, Inc. (In re
Murray, Inc.), 392 B.R. 288, 296 (B.A.P. 6th Cir. 2008) (citations omitted). “‘The question is not
how the reviewing court would have ruled, but rather whether a reasonable person could agree with
the bankruptcy court’s decision; if reasonable persons could differ as to the issue, then there is no
abuse of discretion.’” In re Wingerter, 594 F.3d at 936 (quoting Barlow v. M.J. Waterman &
Assocs., Inc. (In re M.J. Waterman & Assocs., Inc.), 227 F.3d 604, 608 (6th Cir. 2000)).


                                                FACTS
        On June 14, 2007, Horizon Holding Company, LLC (“Horizon”) and Boston Capital
Corporate Tax Credit Fund XXVI (“Boston Capital”) entered into a First Amended and Restated
Agreement of Limited Partnership (“Partnership Agreement”) for the purpose of constructing a
housing project in Germantown, Tennessee. Lamar Crossing Apartments, LP (“Debtor”), a
Tennessee limited partnership, was the owner of this housing project under development. Originally,
the general partner of the Debtor was Horizon. Preston E. Byrd (“Byrd”) is the Chief Manager of




                                                   3
Horizon. The special limited partner of the Debtor is BCCC, Inc. (“BCCC, Inc.”). The investment
limited partner is Boston Capital.1


        Pursuant to the terms of the Partnership Agreement, the special limited partner has the right
to:
        remove the General Partner and elect a new General Partner (A) on the basis of the
        performance and discharge of such General Partner’s obligations constituting fraud,
        bad faith, gross negligence, willful misconduct or breach of fiduciary duty, or
        (B) upon the occurrence of a Material Event.

(Section 4.5(a)(iii), Partnership Agreement). On May 8, 2008, under the terms of the Partnership
Agreement, Boston Capital, the investment limited partner, gave notice to Horizon of a material
default.2 On November 10, 2008, after Horizon failed to cure the default, the special limited partner
exercised its rights to remove Horizon as the general partner of the Debtor. On November 10, 2008,
BCP-Michigan, LLC (“BCP”) was appointed as general partner, and the special limited partner gave
notice to Byrd of Horizon’s removal as general partner. On November 12, 2008, BCCC, Inc. filed
an Amendment to the Certificate of Limited Partnership with the Tennessee Secretary of State
indicating that “Horizon Holding Company, LLC. has withdrawn as General Partner and replaced
by BCP-Michigan, LLC as General Partner.”


        The construction of the housing project was the subject of a number of lawsuits filed in state
court. On December 18, 2008, in a lawsuit in Chancery Court styled James Hutton and Orson Sykes,
individually and derivatively on behalf of Horizon Holding Co., LLC v. Preston Byrd, et. seq., a
consent order was entered appointing Lucian T. Pera (“Pera”) as Horizon’s receiver. Pera was
charged to “take all actions necessary to preserve and safeguard the PILOT status [of the housing



               1
                  The special limited partner and investment limited partner are affiliates of Boston Capital, which
      is in the business of syndicating tax credits and providing financing and investment for low and moderate
      income housing projects nationwide.
               2
                  The notice of default indicates that Horizon, as general partner, was in default because it had
      “failed to pay various vendors and contractors . . . notwithstanding receipt of funds” of approximately $1
      million dollars.

                                                            4
project] and tax credits available to the real estate development known as the Lamar Crossings
Project.” Pera was also empowered to determine whether “the withdrawal of Horizon Holding
Company, LLC’s opposition to its removal as the General Partner on the Project is necessary to
preserve and safeguard the PILOT status and the tax credits.” As receiver, Pera was given authority
to bind Horizon. After conferring with all interested parties, including Byrd and all parties’ counsel,
Pera determined that Horizon’s removal was necessary.


        On September 15, 2009, in another related proceeding in state court styled, Lamar Crossing
Apartments, LP, and Horizon Holding Co., LLC v. Arvest Bank, an order was entered dissolving a
previously entered temporary restraining order and authorizing Arvest Bank to “proceed with the
foreclosure scheduled for September 16, 2009 at noon at the southwest corner of Shelby County
Courthouse (Adams Avenue entrance), Memphis, Tennessee.” Arvest Bank is the holder of bonds
secured by the first priority Deed of Trust on real estate owned by the Debtor. Bank of Oklahoma,
N.A., is the Trustee under the applicable Trust Indenture to act on behalf of the holder of the bonds,
Arvest Bank. The Debtor had defaulted under the Deed of Trust on the real estate, and under other
loan documents. Horizon filed the Lamar Crossing litigation in an attempt to prevent Arvest Bank
from foreclosing on the property.


        On September 16, 2009 at 9:37 a.m., Byrd caused a petition for relief under chapter 11 of the
Bankruptcy Code to be filed for the Debtor. The petition was signed by Samuel Jones (“Jones”) as
attorney for the Debtor, and by Byrd as “Chief Manager.” Arvest Bank and Bank of Oklahoma were
unaware of the filing. Therefore, the foreclosure sale went forward as scheduled at noon that same
day with Bank of Oklahoma, in its capacity as Trustee for Arvest Bank, as the successful bidder.


        On September 17, 2009, Arvest Bank and BCP, the general partner of the Debtor, filed a joint
Expedited Motion to Dismiss Case, to Vacate Order for Relief, and/or to Determine that Automatic
Stay Does Not Apply to Foreclosure Sale. The motion asserted that neither Jones nor Byrd was
authorized to file or sign the petition for relief, and even if the filing were authorized, the petition
was not filed in good faith.


                                                   5
       On September 18, 2009, Arvest Bank and BCP filed a joint Motion for Sanctions Against
Samuel Jones and Preston Byrd for Filing Bankruptcy Petition in Bad Faith and in Violation of Fed.
R. Bankr. P. 9011. Initially, the motion to dismiss and motion for sanctions were set jointly for
hearing on October 29, 2009. However, the bankruptcy court continued the hearing on the motion
for sanctions until December 16, 2009.


       On October 28, 2009, an evidentiary hearing was held on the motion to dismiss only.
Following the hearing on the motion to dismiss the case, Jones filed an amended petition, schedules
and statement of financial affairs. The amended petition indicated that Byrd signed the petition as
“Chief Manager of Horizon Holding Company, LLC, G.P. of Debtor.” Schedule B was amended
to indicate that “Boston Capital Tax Credit Fund XXVI owes the Debtor as an equity contribution
to the Debtor - $3,000,000.” Schedule F was amended to list additional unsecured creditors,
including contractors on the project. The Statement of Financial Affairs was amended to list six
lawsuits involving the Debtor which were pending at the time the petition was filed.


       On November 12, 2009, the bankruptcy court entered an order dismissing the chapter 11 case
and annulling the automatic stay. In that order, the bankruptcy court held that the case should be
dismissed because it was filed without authority. The bankruptcy court found: (1) that the special
limited partner had taken all steps necessary to remove Horizon and substitute BCP as general
partner of the Debtor, and (2) that because BCP was the general partner at the time the petition for
relief was filed, Byrd was not authorized by the Partnership Agreement to hire counsel for, or sign
the petition on behalf of, the Debtor. Further, the court found that the Partnership Agreement
prohibits the general partner from filing a bankruptcy petition on behalf of the Debtor without the
consent of the special limited partner, and no such consent was given by the special limited partner.


       The bankruptcy court also concluded that “cause” existed under 11 U.S.C. § 1112(b)(1) for
dismissing the chapter 11 bankruptcy case because the petition was not filed in good faith. The
bankruptcy court noted that the Debtor’s bankruptcy petition was filed on the day of foreclosure,
without proper authorization as required under the Partnership Agreement, and immediately after


                                                 6
the stay of foreclosure had been dissolved by the Chancery Court. The court also found that the
petition was not filed in good faith based on false statements and omissions contained in the filing,
including: that Byrd is Debtor’s Chief Manager; that Horizon is the Debtor’s general partner; and
that there were no lawsuits or administrative proceedings to which the Debtor was a party pending
in the year proceeding the filing. Under the facts and circumstances of the case, the court held that
the petition was filed in bad faith and should be dismissed. Byrd did not appeal the November 12,
2009, bankruptcy court order dismissing the Debtor’s bankruptcy case.


       On March 3, 2010, the court held an evidentiary hearing on Arvest Bank’s motion for
sanctions. At the evidentiary hearing, both Jones and Byrd appeared pro se and testified. Jones
testified that at 9:00 a.m. on September 16, 2009, while he was with a client in his office preparing
for a 10:00 a.m. hearing, Byrd and Byrd’s father came to his office without an appointment
requesting that he file a chapter 11 petition for relief on Debtor’s behalf. Byrd represented to Jones
that he had authority to file a petition on Debtor’s behalf because he was a manager of Horizon and
Horizon was a partner of the Debtor. In an effort to confirm that representation, Jones did an online
search of the Tennessee Secretary of State records which revealed that Horizon was the registered
agent for service of process for the Debtor, and that Byrd was the registered agent for service of
process for Horizon. The Partnership Agreement was not made available to Jones at that time. At
that time, Byrd and Jones discussed the recent state court hearing which resulted in the order
permitting the foreclosure sale to proceed, but apparently did not discuss any other ongoing litigation
regarding the Debtor or Horizon.


       Jones agreed to file a chapter 11 petition for the Debtor at that time, and prepared a one page
“Client Information Sheet and Agreement” under the name “Lamar Crossing Apartments, LP/Preston
Byrd.” The agreement indicates that Jones will file a chapter 11 petition and be paid $150 per hour
for all work related thereto. An upfront fee of $10,000 was required in order to take the case. The
agreement further indicates that $500 was paid on the date the agreement was executed, with an
additional $2,000 to be paid on September 18, 2009, and $7,500 on September 30, 2009. The
agreement is signed by Byrd. Byrd’s father paid the $500 in cash. At the hearing, Jones identified


                                                  7
a check in the amount of $3,039 dated September 18, 2009, drawn on Horizon’s account which he
later received, and which was negotiated on September 23, 2009.


       Jones further testified that with Byrd at his side he typed information into his computer to
prepare the chapter 11 petition and file it electronically. The petition was electronically signed by
Jones as attorney for the Debtor, and Byrd as “Chief Manager,” and filed at 9:37 a.m. on September
16, 2009.


       At the hearing on March 3, 2010, Byrd testified that he received a copy of the report filed
by Pera, the state court receiver for Horizon, withdrawing Horizon’s motion to stay its removal as
general partner of the Debtor. Byrd further testified that he was present at the state court hearing at
which the court ruled that the foreclosure on the Debtor’s property could go forward, and that he
understood the ruling.


       In response to the court’s questions, Byrd explained that before approaching Jones about
filing the chapter 11 petition, he discussed the possibility with Michael McCullar (“McCullar”), the
attorney representing Horizon in state court. According to Byrd, McCullar told him that bankruptcy
may be the “only alternative.” However, because McCullar does not practice bankruptcy law, he
recommended two other attorneys with whom Byrd could speak. The first attorney Byrd approached
advised that he had insufficient time to evaluate the case. The second attorney Byrd approached was
Jones. Byrd testified that he discussed filing a bankruptcy petition with no one else.


       According to Byrd, he went to Jones’ office on the morning of September 16, 2009, without
an appointment to “discuss bankruptcy to see if we could file it to protect the assets and the
property.” (Bankr. Ct. Docket # 83, p. 88, Transcript of Hearing held March 3, 2010). He explained
that he “told [Jones] that this project had been surrounding several litigations that was going on. We
just had a hearing a couple of days ago in Chancery Court and the judge lifted the stay to allow the
plaintiffs to foreclose and that we needed to protect the asset.” Id. at 97. In response to questions
regarding the client agreement, between him and Jones, Byrd acknowledged his signature, in an


                                                  8
individual capacity, and that Horizon appears nowhere on the document. Byrd further explained that
he went to Jones’ office unprepared to pay any fees. As a result, Byrd’s father, who he testified is
not employed by Horizon, volunteered to pay and did pay the $500 fee in cash.


       During the March 3, 2010, hearing, the bankruptcy court pointedly asked Byrd: “Did you
think it was reasonable to show up at an attorney’s office and have a Chapter 11 petition filed thirty
minutes later?” Byrd responded:
       Having never gone through a bankruptcy process before, I mean, that would be the
       purpose for me to go to an attorney to figure out. I didn’t try to do it myself. I went
       to an attorney to advise the company on how to proceed with this process or even if
       we could proceed.

(Bankr. Ct. Docket # 83, at 102-03, Transcript of Hearing held March 3, 2010). The court then
inquired whether Byrd had ever personally filed bankruptcy or whether any other entity with which
he has been involved has done so. Byrd responded in the negative. Later in the proceeding he
“corrected” his answer to state that he had twice filed personally. Byrd testified that he spent
approximately 30 minutes with his attorney answering questions, but that each case was dismissed
at Byrd’s request.3


       The bankruptcy court also questioned Byrd regarding his educational and employment
background. Byrd testified that in 2006 he formed Horizon Holding Company, LLC for the purpose
of developing multi-family housing development complexes, such as the Lamar Crossing project.
Byrd testified that Horizon “currently, for all intents and purposes, is defunct because of this Lamar
Crossing project.” (Bankr. Ct. Docket # 83, at 101, Transcript of Hearing held March 3, 2010).


       In response to the court’s questions, Byrd explained that he has engaged a number of
attorneys in the past in connection with his businesses. Byrd also works with a number of attorneys



              3
               The bankruptcy court checked the court records and determined that in fact Byrd filed two
     chapter 13 cases in 1996 both of which were dismissed. However, they were not dismissed at Byrd’s
     request. One was dismissed because Byrd did not attend the first meeting of creditors, and the other was
     dismissed because Byrd did not timely commence making payments.

                                                        9
in connection with Horizon’s business. According to the bankruptcy court, Byrd named a number
of “leading Memphis law firms” with which he has worked.


       At the hearing on the motion for sanctions, Byrd introduced into evidence a copy of his
employment agreement with Horizon, and the operating agreement of Horizon. Byrd asserted that
the employment agreement was relevant because the motion for sanctions was against him
individually, whereas, according to Byrd, in seeking to have the chapter 11 petition filed, Byrd was
acting only in his capacity as Horizon’s chief manager. Byrd further asserted that because he is
employed by Horizon, and was acting in his capacity as Horizon’s chief manager, he is entitled to
indemnification from Horizon for any sanctions which may be levied against him. Byrd also asserted
that the articles of indemnification contained in the Horizon operating agreement entitle him to
indemnification. Byrd did not include the indemnification argument in his pleadings.


       Arvest Bank introduced into evidence monthly statements of attorney fees and expenses for
legal services rendered in connection with the bankruptcy case from the time the petition was filed
through December 28, 2009, in the amount of $42,299.08. Donald Bourland, an attorney for Arvest
Bank, testified that Arvest Bank had incurred, and paid, the fees and costs listed in the statements.


       The bankruptcy court asked both Jones and Byrd to submit sworn written balance sheets and
income statements within ten days of the hearing, in order to determine their ability to pay any
sanctions which may be levied. Both Jones and Byrd submitted statements regarding their income
and expenses, and Byrd also submitted a balance sheet. The information submitted showed that
neither of them has significant income in excess of expenses.


          On August 30, 2010, the bankruptcy court issued a memorandum opinion and order
granting Arvest Bank’s motion for sanctions against Byrd and Jones pursuant to Federal Rule of
Bankruptcy Procedure 9011 for causing a chapter 11 petition for relief to be filed in bad faith and
without authority. The court imposed sanctions against both Byrd and Jones.




                                                 10
        Sanctions were imposed against attorney Jones for failure to make an objective inquiry
pursuant to Rule 9011(b)(2). Jones was ordered to attend 24 hours of continuing legal education
within 12 months of the entry of the order at issue, one-half concerning ethics and one-half related
to chapter 11 bankruptcy. Jones did not appeal the order imposing sanctions against him.



        Sanctions were imposed against Byrd for causing the chapter 11 petition to be filed without
authority to do so, and doing so in bad faith. Byrd was ordered to pay Arvest Bank its attorney fees
and expenses incurred through December 28, 2009, in the amount of $42,299.08.4 In determining
whether to impose sanctions against Byrd, the bankruptcy court analyzed whether he had a
reasonable basis to believe that he had authority to cause the chapter 11 petition to be filed on
Debtor’s behalf. The court determined that Byrd did not, because he is a sophisticated businessman
who was fully aware that, at a minimum, there was a dispute as to whether Horizon continued to
serve as Debtor’s general partner, and that as Horizon’s chief manager and signatory to the
Partnership Agreement, Byrd was charged with the knowledge that the Partnership Agreement
required the consent of the limited partner to file a petition for bankruptcy. Moreover, the court
noted that for the purposes of this case, the court had determined in its earlier order that Horizon was
removed as general partner before the filing, and the filing was not authorized.


        Byrd filed a timely appeal of the bankruptcy court’s order.


                                                DISCUSSION
        The bankruptcy court order of dismissal entered on November 12, 2009, finding that the
petition was filed without authority and in bad faith, was not appealed by Byrd and is therefore not
properly before the Panel. (Bankr. Ct. Docket # 60, pp. 6, 8, Order dismissing case dated Nov. 12,
2009). The November 12, 2009, order of dismissal was a final, appealable order. See DB Capital



              4
                The court refused, however, to also order as a sanction against Byrd payment of $51,390.08 in
      insurance premiums and security costs incurred by Arvest Bank in connection with maintenance of the
      Lamar Crossing’s apartment complex as a result of the bankruptcy filing as prayed for by Arvest Bank
      because the costs were incurred well in advance of the filing.

                                                        11
Holdings, LLC v. Aspen HH Ventures, LLC (In re DB Capital Holdings, LLC), Nos. CO-10-046,10-
23242, 2010 WL 4925811 (B.A.P. 10th Cir. 2010). Since Byrd did not file an appeal of the
dismissal order, Byrd has waived his right to challenge any of the findings made by the bankruptcy
court in dismissing the Debtor’s chapter 11 bankruptcy case and annulling the automatic stay.


       Byrd only appealed the bankruptcy court order entered on August 30, 2010. In the August
30, 2010, order the court granted Arvest Bank’s motion for sanctions pursuant to Federal Rule of
Bankruptcy Procedure 9011, requiring Byrd to pay Arvest Bank’s attorney fees and expenses in the
amount of $42,299.08. Therefore, the only issue on appeal is whether the bankruptcy court abused
its discretion in ordering Byrd to pay Arvest Bank’s attorney fees and expenses as a sanction for
filing a chapter 11 bankruptcy petition without authority and in bad faith, in violation of Rule 9011.

                           Federal Rule of Bankruptcy Procedure 9011

       Federal Rule of Bankruptcy Procedure 9011 provides in relevant part:

       (b) REPRESENTATIONS TO THE COURT. By presenting to the court (whether
       by signing, filing, submitting, or later advocating) a petition, pleading, written
       motion, or other paper, an attorney or unrepresented party is certifying that to the best
       of the person's knowledge, information, and belief, formed after an inquiry
       reasonable under the circumstances, --

               (1) it is not being presented for any improper purpose, such as to
               harass or to cause unnecessary delay or needless increase in the cost
               of litigation;

               (2) the claims, defenses, and other legal contentions therein are
               warranted by existing law or by a nonfrivolous argument for the
               extension, modification, or reversal of existing law or the
               establishment of new law;

               (3) the allegations and other factual contentions have evidentiary
               support or, if specifically so identified, are likely to have evidentiary
               support after a reasonable opportunity for further investigation or
               discovery; and




                                                  12
               (4) the denials of factual contentions are warranted on the evidence
               or, if specifically so identified, are reasonably based on a lack of
               information or belief.

       (c) SANCTIONS. If, after notice and a reasonable opportunity to respond, the court
       determines that subdivision (b) has been violated, the court may, subject to the
       conditions stated below, impose an appropriate sanction upon the attorneys, law
       firms, or parties that have violated subdivision (b) or are responsible for the violation.

               (1) How Initiated.

               (A) By Motion. A motion for sanctions under this rule shall be made
               separately from other motions or requests and shall describe the
               specific conduct alleged to violate subdivision (b). . . . If warranted,
               the court may award to the party prevailing on the motion the
               reasonable expenses and attorney's fees incurred in presenting or
               opposing the motion. Absent exceptional circumstances, a law firm
               shall be held jointly responsible for violations committed by its
               partners, associates, and employees.

       ....

               (2) Nature of Sanction; Limitations. A sanction imposed for violation
               of this rule shall be limited to what is sufficient to deter repetition of
               such conduct or comparable conduct by others similarly situated.
               Subject to the limitations in subparagraphs (A) and (B), the sanction
               may consist of, or include, directives of a nonmonetary nature, an
               order to pay a penalty into court, or, if imposed on motion and
               warranted for effective deterrence, an order directing payment to the
               movant of some or all of the reasonable attorneys' fees and other
               expenses incurred as a direct result of the violation.



Fed. R. Bankr. P. 9011.


       The test for imposing Rule 9011 sanctions is whether the individual's conduct at issue was
“reasonable under the circumstances” at the time the filing was submitted. B-Line, LLC v. Wingerter
(In re Wingerter), 594 F.3d 931, 941 (6th Cir. 2010). “Rule 9011 . . . is designed to encourage
counsel (and parties) to avoid groundless filings or pleadings filed for improper purposes, largely
through the imposition of sanctions.” In re Deville, 280 B.R. 483, 492 (B.A.P. 9th Cir. 2002); see

                                                  13
also Heavrin v. Schilling (In re Triple S Restaurants, Inc.), 342 B.R. 508, 513 (Bankr. W.D. Ky.
2006) (“The purpose of Rule 9011 is to impose sanctions in order to deter baseless filings and thus
avoid the expenditure of unnecessary resources.”). The filing of a petition for relief under the
Bankruptcy Code on behalf of a corporate entity without authority has been found to be a violation
of Rule 9011. See In re MPX Tech., Inc., 310 B.R. 453 (Bankr. M.D. Fla. 2004) (finding party who
was removed as president of corporation by shareholders and nevertheless caused chapter 11 petition
to be filed violated Rule 9011 and warranted award of sanctions); Manfredi III v. D & V Constr., Inc.
(In re D & V Constr., Inc.), 150 B.R. 362 (Bankr. W.D. Penn. 1993) (imposing Rule 9011 sanctions
against 50% shareholder in debtor who caused petition for relief to be filed without proper
authority); In re AT Engineering, Inc., 142 B.R. 990 (Bankr. M.D. Fla. 1992) (imposed Rule 9011
sanctions against attorney who caused chapter 7 petition to be filed on behalf of corporate debtor by
president who had no authority to place corporation into bankruptcy).


       After a bankruptcy court determines that Rule 9011 has been violated by a party, it has wide
discretion in selecting the appropriate sanction. Jackson v. The Law Firm of O’Hara, Ruberg,
Osborne, & Taylor, 875 F.2d 1224, 1229 (6th Cir. 1989). The two goals of the rule are deterrence
and compensation, with deterrence being the primary goal. Orlett v . Cincinnati Microwave, Inc.,
954 F.2d 414, 419 (6th Cir. 1992). As such, the “court should impose the least severe sanction that
is likely to deter.” Jackson, 875 F.2d at 1229; Orlett, 954 F.2d at 419; see also In re Triple S
Restaurants, Inc., 342 B.R. at 513 (sanction imposed is limited to “what is sufficient to deter
repetition of such conduct or comparable conduct by others similarly situated.”). One type of
sanction which may be imposed is “reasonable attorney fees.” Orlett, 954 F.2d at 419. Reasonable
attorney fees does not necessarily mean actual legal expenses incurred. In determining the amount
of attorney fees to impose as a sanction, the court must consider the party’s ability to pay. Jackson,
875 F.2d at 1230.


       Byrd argues in this appeal that the bankruptcy court abused its discretion in imposing
sanctions against him, individually, because he asserts that the petition for relief was filed by
Horizon on Debtor’s behalf, and not by him individually. As such, Byrd argues that pursuant to the


                                                 14
Uniform Limited Liability Act, he cannot be held personally liable for the filing, and that he is
entitled to indemnification pursuant to Tennessee law and his employment agreement. Byrd
contends that any sanctions levied should be levied against Horizon or the Debtor, the parties Byrd
asserts were Jones’ clients. However, because Arvest Bank did not move for sanctions against
Horizon or the Debtor, Byrd argues the order imposing sanctions should simply be reversed.


        Byrd also argues that the bankruptcy court abused its discretion in ordering him to pay the
full attorney fees and costs incurred by Arvest Bank as a sanction because: (1) Arvest Bank did not
submit proper documentation of the fees and costs; and (2) Byrd demonstrated to the court that he
has no ability to pay the sanctions.


1.      Byrd Acted in his individual capacity in filing the bankruptcy petition.
        In his brief, Byrd argues that in causing the petition for relief to be filed in this case, he was
acting on Horizon’s behalf, not individually. Therefore, Byrd contends, that he “is protected under
the Uniform Limited Liability Act for any liabilities that may arise from his actions on behalf of
[Horizon]” and that he “was acting as an officer of [Horizon] and not in his individual capacity,” and
therefore, “cannot be held personally liable to Arvest according to the Uniform Limited Liability
Act.”


        Contrary to Byrd’s assertions, however, the bankruptcy court found that he acted individually
in causing the petition to be filed, not on Horizon’s behalf. Upon a review of the evidence and Byrd
and Jones’ testimony, the Panel finds that the bankruptcy court performed an adequate inquiry into
the facts presented during the evidentiary hearing and applied the correct legal standard. In doing
so, the court determined that Byrd “acted on his own behalf and had no objectively reasonable basis
for believing that the filing of the bankruptcy petition was authorized.” (Bankr. Ct. Docket # 131,
p. 25, Memorandum Opinion dated Aug. 30, 2010). As stated supra, the special limited partner had
taken all steps necessary to remove Horizon and substitute BCP as general partner of the Debtor, and
since BCP was the general partner at the time the bankruptcy petition was filed, Byrd was not
authorized by the Partnership Agreement to hire counsel for, or sign the petition on behalf of, the


                                                   15
Debtor. Further, the court found that the Partnership Agreement prohibits the general partner from
filing a bankruptcy petition on behalf of the Debtor without the consent of the special limited partner,
and no such consent was given by the special limited partner. The bankruptcy court did not abuse
its discretion in finding that Byrd acted in his individual capacity in filing the chapter 11 petition.


2.     Byrd is not entitled to indemnification.
       Byrd next contends that pursuant to his employment agreement with Horizon he is entitled
to indemnification for his actions taken in his capacity as Chief Manager of Horizon. The
bankruptcy court’s memorandum opinion specifically states that it “formed no opinion about whether
Mr. Byrd is entitled to indemnification from Horizon or any other entity for his actions in connection
with this case as that issue was not presented by the pleadings.” (Bankr. Ct. Docket # 131, at 11, n.1)
Although Byrd raised the issue of indemnification during his testimony, because Byrd did not raise
this issue in his pleadings before the bankruptcy court, it is waived. Overstreet v. Lexington-Fayette
Urban County Gov’t, 305 F.3d 566, 578 (6th Cir. 2002) (quoting Bailey v. Floyd County Bd. of
Educ., 106 F.3d 135, 143 (6th Cir. 1997)) (“‘It is well-settled that this court will not consider
arguments raised for the first time on appeal unless our failure to consider the issue will result in a
plain miscarriage of justice.’”); In re Perrin, 361 B.R. 853, 857 (B.A.P. 6th Cir. 2007).


3.     Byrd has an ability to pay sanctions.
       Byrd also argues that the bankruptcy court abused its discretion in not considering his ability,
or inability, to pay any financial sanctions. Byrd notes that in the bankruptcy court’s memorandum
opinion, the bankruptcy court stated that “neither of them has significant income in excess of
expenses.” Byrd argues that he “did not have the ability to pay financial sanctions at the time of the
court’s order nor does he have the ability to pay any today.”


       In response to Byrd’s arguments, Arvest Bank reiterates the reasons it cited before the
bankruptcy court for giving little or no weight to the financial information Byrd submitted. Arvest
Bank submitted various public records to show: (1) that Byrd and his wife engaged in questionable
financial transactions related to their residence over a period of years leading to foreclosure upon the


                                                  16
residence by Deutsche Bank and then transfer by the bank to Horizon; (2) that Byrd and Horizon
engaged in questionable transactions related to transfer of a luxury automobile worth approximately
$70,000 to Byrd’s wife; and (3) that Byrd’s wife also owns another luxury vehicle, a 2008 Mercedes
S55 sedan. Arvest Bank argued to the bankruptcy court that Byrd was not credible about his own
financial condition because Byrd had been previously convicted of federal wire fraud in 2003, made
numerous false statements on the chapter 11 petition and schedules, withheld “crucial information”
from Jones, and falsely testified at the March 3, 2010, hearing regarding the reason his prior two
personal bankruptcy cases were dismissed. Arvest Bank also notes that the bankruptcy court gave
Byrd an opportunity to respond to the information submitted by Arvest; however, Byrd did not file
any responsive pleading.


        While failure of the court to inquire into a sanctioned party’s ability to pay is an abuse of
discretion, the Sixth Circuit has also explained:
                [W]hen courts evaluate a [sanctioned party’s] ability to pay, the
                burden of proof is on the sanctioned party to provide evidence of
                financial status. An unsupported claim regarding financial status is
                clearly insufficient. Even in the case of a proven total inability to
                pay, a court may still impose modest sanctions, because the purpose
                is to deter future misconduct in litigation.
                ...

                [E]ven if [the sanctioned party] had met [its] burden of demonstrating
                financial status, it was still within the court’s discretion to impose the
                sanction it felt it necessary to serve the cause of deterrence.

Legair v. Circuit City Stores, Inc., 213 Fed. App’x 436, 440 (6th Cir. 2007) (unpub.) (internal
citations omitted); see also White v. General Motors Corp., Inc., 908 F.2d 675, 685 (10th Cir. 1990)
(“We also hold that even if plaintiffs prove that they are totally impecunious the court may impose
modest sanctions to deter future baseless filings.”). Moreover, in addition to considering the party’s
ability to pay, the court may consider other factors such as the “offending party’s history, experience,
and ability, the severity of the violation, the degree to which malice or bad faith contributed to the
violation, the risk of chilling the type of litigation involved, and other factors deemed appropriate




                                                    17
in individual circumstances.” White, 908 F.2d at 685; Robeson Def. Comm. v. Britt (In re Kunstler),
914 F.2d 505, 524-25 (4th Cir. 1990) (applying same factors).


       Based upon a review of the entire record in this case, Byrd has not shown that the bankruptcy
court abused its discretion in awarding sanctions against him in the amount of Arvest Bank’s
attorney fees and expenses of $42,299.08. The bankruptcy court considered Byrd’s ability, or
professed inability, to pay sanctions. Based upon the evidence and testimony at the hearing on this
matter, the court did not find Byrd’s unsupported claims regarding his financial situation to be
credible. The court also considered other permissible factors, including: Byrd’s experience and
abilities – finding that Byrd had proven himself “extremely sophisticated and resourceful” and “very
capable of reading and understanding complex legal documents”; the severity of his violation –
finding he “withheld crucial information” from counsel and caused a “great deal of harm” to parties
including Arvest Bank, Jones, and the court itself; and the degree of bad faith on Byrd’s part, such
as his continued attempts to place all blame with Jones and counsel for Arvest Bank. (Bankr. Ct.
Docket # 131, pp. 23-25, Memorandum Opinion dated Aug. 30, 2010). Finally, and importantly, the
bankruptcy court considered what it determined would be sufficient to deter Byrd from “acting in
a similar fashion in the future.” Id. at 25. The primary goal of Rule 11 sanctions is deterrence, with
compensation being the secondary goal. Orlett, 954 F.2d at 419. The Panel finds the bankruptcy
court did not abuse its discretion in determining that Byrd had an ability to pay sanctions in the
amount of $42,299.08.


4.     Arvest Bank submitted proper documentation of its attorney fees and costs.
       Finally, Byrd asserts that the bankruptcy court abused its discretion in ordering him to pay
Arvest Bank’s full attorney fees and costs because he contends Arvest Bank did not submit proper
documentation of the fees and costs. Arvest Bank provided the bankruptcy court with monthly
statements of attorney fees and expenses containing time entries described and recorded in
increments of one-tenth of an hour by attorneys and paralegals working for Arvest Bank. These
statements were authenticated by the testimony of Arvest Bank’s counsel at the hearing on March




                                                 18
3, 2010. The Panel finds that the bankruptcy court did not abuse its discretion in ordering Byrd to
pay Arvest Bank’s attorney fees and costs in full.




                                         CONCLUSION
       For the reasons stated, the Panel affirms the bankruptcy court’s order awarding sanctions
against Appellant Preston E. Byrd in the amount of $42,299.08.




                                                19